DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging system for imaging..” and “an application system that applies…”  in claim 14 and “imaging system detects and transmits..” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the “imaging system”, the imaging system has been interpreted as corresponding to a multi-photon imaging system, an optical coherence tomography system and/or an ultrasound imaging system, as set forth in paragraph [0016] of the corresponding instant PG-Pub 2019/0307426, and equivalents thereof.
With regards to the “application system”, the specification fails to describe any corresponding structure for performing the claimed function.  For examination purposes, the “application system” has been interpreted as an injector, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
With regards to claim 1, in line 3, the word --- the --- should be added before the word “receptor-targeted microbubbles” and the word “abnormal”.
With regards to claim 14, in line 3, the word --- the --- should be added before the word “receptor-targeted microbubbles” and the word “abnormal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 18-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 14, the limitation “an application system that applies receptor-targeted microbubbles…” invokes interpretation under 35 USC 112(f), yet the specification fails to describe the corresponding structure for performing the function.  Thus, the limitation fails to comply with the written description requirement as the limitations are unbounded functional limitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention.  The limitations therefore fail to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 13 and 24, the term "substantially" in claims 13 and 24 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear as to what is meant by “substantially simultaneously”.  For examination purposes, it is assumed that if the imaging and applying of therapy occur during the same surgical or intraoperative procedure, the imaging and applying are considered to be occurring “substantially simultaneously”.
With regards to claim 14, claim limitation “an application system…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification provides no description of any structure for performing the function of applying receptor-targeted microbubbles to abnormal cell tissue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12-16, 18-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klaveness et al. (US Pub No. 2001/0022963).
With regards to claim 1, Klaveness et al. disclose a method of using receptor-targeted microbubbles to locate abnormal cell tissue for therapy, the method comprising:
applying receptor-targeted microbubbles to abnormal cell tissue (Abstract; paragraphs [0032]-[0033], [0035], referring to administering particles, capable of scattering light of the wavelength used for the imaging procedure, as contrast agents in an in vivo imaging procedure, wherein the particles may be modified to include or carry a targeting vector serving to cause the particles to accumulate at a desired target site, which has a binding affinity for sites within the target zone, e.g, cell surface receptors; paragraph [0068], referring to the particles may be conjugated to a biotargetting moiety 
imaging the applied microbubbles using an imaging system (paragraphs [0019], [0023], [0032], referring to generating an image by light imaging procedure, wherein the light imaging procedure can be optical coherence tomography (OCT) , multi-photon microscopy techniques, etc.); and
locating the abnormal cell tissue using the imaged, applied microbubbles, wherein the imaging system detects and transmits imaging information of the applied microbubbles through a gaseous environment (paragraphs [0019], [0023], [0028], [0032], [0080], referring to using OCT for optically guiding tumor resection (which would require locating the abnormal tumor tissue for the resection) and referring to the imaging procedures also being used for diagnosis and treatment of disease; paragraph [0071], referring to the contrast agents being used for light imaging in vivo, in particular of organs or ducts having external voidance, such as the GI tract, which is a gaseous environment and imaging tumors).
With regards to claim 14, Klaveness et al. disclose a system that uses receptor-targeted microbubbles to locate abnormal cell tissue for therapy, the system comprising:
an application system that applies receptor-targeted microbubbles to abnormal cell tissue (paragraph [0032], [0037], [0053], [0070], [0144], referring to the administration of the particles via injection, which would inherently require an injector (i.e. application system); paragraphs [0032]-[0033], [0035], referring to administering 
an imaging system for imaging the applied microbubbles (paragraphs [0019], [0023], [0032], referring to generating an image by light imaging procedure, wherein the light imaging procedure can be optical coherence tomography (OCT) , multi-photon microscopy techniques/systems, etc), 
wherein the abnormal cell tissue is located using the imaged, applied microbubbles, and wherein the imaging system detects and transmits imaging information of the applied microbubbles through a gaseous environment (paragraphs [0019], [0023], [0028], [0032], [0080], referring to using OCT for optically guiding tumor resection (which would require locating the abnormal tumor tissue for the resection) and referring to the imaging procedures also being used for diagnosis and treatment of disease; paragraph [0071], referring to the contrast agents being used for light imaging in vivo, in particular of organs or ducts having external voidance, such as the GI tract, which is a gaseous environment and imaging tumors).

With regards to claims 3 and 15, Klaveness et al. disclose that the imaging is performed by the imaging system using a multi-photon imaging (MPI) technique (paragraph [0023], referring to the multi-photon microscopy techniques).
With regards to claims 4 and 16, Klaveness et al. disclose that the imaging is performed by the imaging system using a technique selected from the group consisting of multi-photon imaging (MPI), optical coherence tomography (OCT), ultrasound, and a combination thereof (paragraph [0023], referring to the light imaging procedure being selected from OCT, multi-photon microscopy techniques, etc.).
With regards to claims 6 and 18, Klaveness et al. disclose that the abnormal cell tissue is located adjacent to healthy pancreatic, healthy brain, or other type of healthy tissue (paragraphs [0028], [0071], referring to the contrast agents being used for light imaging “in vivo”, organs, such as the GI tract, uterus, bladder, liver, spleen, abdominal cavity, etc., which would include “other type of healthy tissue”).
With regards to claims 7 and 19, Klaveness et al. disclose that the abnormal cell tissue is located below the surface of healthy tissue (paragraphs [0022], [0028], [0071], referring to the imaging procedure being “in vivo” and being used for parameter determination should be based on light detected from particles studied through the skin, and thus the abnormal cell tissue being studied would be below the surface of healthy tissue, such as healthy skin tissue).

With regards to claims 9 and 21, Klaveness et al. disclose that the imaging of the applied microbubbles is performed without the use of labels or markers (paragraph [0038], referring to, alternatively to using a chromphore or fluorophore, relying primarily upon light scattering effects wherein “one may simply use physiologically tolerable non photo-labeled particles..”, and thus instead of using labels/markers (i.e. chromophore or fluorophore), the imaging may be performed without the use of labels or markers (i.e. “non photo-labeled particles”).   
With regards to claims 12 and 23, Klaveness et al. disclose that their method further comprises applying therapy to the abnormal cell tissue (paragraph [0028], referring to OCT being useful in optically guided tumor resection (I.e. form of therapy/treatment) and also that additional applications can include diagnosis “and treatment of disease”).
With regards to claims 13 and 24, Klaveness et al. disclose that the imaging and applying of therapy are performed substantially simultaneously (paragraph [0028], wherein optically guided tumor resection, as is known in the art, refers to optical guidance imaging being performed during the resection therapy, and thus the imaging and applying resection therapy are performed during the same time (i.e. “substantially simultaneously”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaveness et al. as applied to claims 1 and 14 above, and further in view of Xu et al. (US Pub No. 2012/0140301).
With regards to claims 10 and 22, as discussed above, Klaveness et al. meet the limitations of claims 1 and 14.  However, though Klaveness et al. do disclose that their imaging of the applied microbubbles may be performed using multi-photon imaging (i.e. the imaging system can be a multi-photon imaging system to image the applied microbubbles), they do not specifically disclose that the imaging uses harmonics or that the imaging system uses third-order harmonics.
Xu et al. disclose using a multi-photon imaging technique for imaging tissue, wherein, because the illumination conditions required to excite second or third harmonic in complex tissue are nearly the same as for multiphoton fluorescence excitation, it is 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging and imaging system of Klaveness et al. use harmonics/third-order harmonics, as taught by Xu et al., in order to complement multiphoton excitation of intrinsic tissue fluorescence and aid in microscopic imaging of cells (paragraph [0147]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
White et al. (US Pub No. 2007/0238954) disclose targeted microbubbles to localize targets expressed in a subject and can be imaged (Abstract; paragraph [0082]).  Hossack et al. (US Pub No. 2012/0209116) disclose targeted ultrasound contrast microbubbles as a means of detecting intravascular manifestations of disease (Abstract; paragraph [0012]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793